DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 28 is objected to because of the following informalities:
 Claim 28, lines 2-3, the phrase “the elastic member being pressing against the pull handle or the carrier” is awkwardly worded. Examiner suggests “the elastic member pressing against the pull handle or the carrier”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 26-27, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1941459 to Bock.
Regarding claim 1, Bock discloses:
A pull handle structure (fig 1 and 2), being characterized in comprising: a carrier (12) being mounted on a first object (10); a pull handle (22) being movably assembled to the carrier; and a limiting section (17) being located on the pull handle for interfering with a second object (15), the limiting section including a first limiting portion (top left pin as seen in fig 3) and a second limiting portion (bottom right pin as seen in fig 3); wherein the pull handle has a corresponding coupling section (16), the pull handle and the carrier are turnablely coupled to each other via the corresponding coupling section (see fig 2); wherein the first limiting portion and the second limiting portion are each directly connected to the corresponding coupling section (see fig 3), the first limiting portion applying a force to the second object to move the second object in a first movement direction as the pull handle is moved in a first direction (1st pin pushing 15 to the left, from position in fig 4 to fig 3), and the second limiting portion applying a force to the second object to move the second object in a second movement direction opposite to the first movement direction as the pull handle is moved in a second direction opposite to the first direction (2nd pin pushing 15 to the right, from position in fig 3 to fig 4); wherein the corresponding coupling section is a post (see fig 2); wherein the corresponding coupling section is located between the first limiting portion and the second limiting portion (see fig 3), wherein the first limiting portion and the second limiting portion do not move relative to the pull handle (see figs 3 and 4).
Regarding claim 26, Bock discloses:
The pull handle structure as claimed in claim 1, characterized in that the second object is interfered with the limiting section via a corresponding limiting section (15b).
Regarding claim 27, Bock discloses:
The pull handle structure as claimed in claim 26, characterized in that the corresponding limiting section can be a recessed section, a recess, a through hole, a protruded section (see figs 3 and 4), a post, a rod, a cambered member, a push-pull member, a hooking member, a flat member, a protrusion, a shaft, a wheel-like member, an externally threaded member, a female retaining member, a male retaining member, an internally threaded member, a block, a stepped section or a retaining member.
Regarding claim 42, Bock discloses:
The pull handle structure as claimed in claim 1, wherein the first limiting portion and the second limiting portion are V-shaped or U-shaped (see fig 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1941459 to Bock in view of GB 904970 to Hayward.
Regarding claim 28, Bock doesn’t explicitly disclose: The pull handle structure as claimed
in claim 1, characterized in that the carrier or the pull handle is provided with an elastic
member; and the elastic member being pressing against the pull handle or the carrier, so
that the pull handle is elastically turnable. However, Hayward teaches that it is well known
in the art for the pull handle structure as claimed in claim 1, characterized in that the carrier
or the pull handle (12) is provided with an elastic member (17); and the elastic member
being pressing against the pull handle or the carrier, so that the pull handle is elastically
turnable (see figs 1 and 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bock and Minter at least because doing so facilitates the motion of the pull handle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675